Lehman, J. (dissenting).
In my opinion the contract introduced in evidence is not the contract of the defendant made by its agent, but is the individual contract of H. B. Kohler Company. The contract authorizes the plaintiff to insert an advertisement for a term of fifteen weeks. It further provides:
“ This advertisement is to be charged for at the rate of
“ $25. per issue, less fifteen per cent commission. Bills to be rendered monthly payable thirty days.
“ One copy of every issue containing advertisement must be mailed to H. B. Kohler, Advertising Agency.
‘‘ H. B. Kohler Advertising Agency,
“ Per C. B. Kohler.”
The complaint alleges that the rate of payment was “ Twenty-five dollars per week, less 15% commission to said H. B. Kohler Advertising Agency.” We, therefore, have a case where the H. B. Kohler Company makes a contract in its own name, and for a fixed price, including a commission to itself. In my opinion, even though the work was to redound to the advantage of a known client, this contract was a personal contract, made by the Kohler agency in its own name and for its own benefit, and for which the client is no more responsible than for the contract of any other independent contractor.
If, however, these views are incorrect, and the defendant can be considered a disclosed principal, then the judgment should still be affirmed. We have here *408a contract made by the agent in his own name; bills to be rendered monthly to him, and these bills to be made subject to a reduction of the amount of a commission to him. In addition, the proof shows that bills were actually sent to the agent from December to February, and payment demanded of the agent, while no demand was apparently made upon the defendant until March sixth. This evidence, standing alone, certainly shows exclusive credit to the agent. The only other evidence that I find in the record which could in any way be considered as having any material bearing on this question is the testimony of the witness Latham that on March 6th he said to defendant: “Well, I’d like to have some payment on account.” Defendant then said: “ Well, I understand that Mr. Kohler has not been paying all his advertising bills, and that he has overdrawn his account with me, quite considerable, but I am disposed to further help him out,” and that, after some further conversation, Latham told the defendant that the advertisement was still running in the Lafayette college weekly for him, and after Latham asked defendant for a substantial payment on account the defendant made a memorandum of the amount of the debt on the back of a card.
I do not think that the demand made after Kohler had failed to pay his bills for months, and had left the city, is sufficient to raise any question of fact in this ease. The only reasonable inference is that the plaintiff recognized only the agent, and gave him exclusive credit until the agent proved irresponsible. If, however, conflicting inferences can be drawn from this testimony, then we must affirm the judgment which resolves the conflict in favor of the defendant.
Judgment should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.